                         OCT-07-2019    17=45                                                                                                  P.02/09
                                        Case 1:18-cv-08377-VM Document 41 Filed 10/21/19 Page 1 of 8
,/:'
",'\
                         ,, ,
,,,
 '',




                                                                                         U ..S. Department of Justice

                                                                                         United States Attorney
                                                                                         Southern District of New York

                                                                                         86 Chambers Street, Third Floor                                  C:
                                                                                         New York. New York 10007
..
:,•
                                                                                        October 7, 2019
i• '.,,
1,,'
                                By Facsimile (212) 805-6382
                                                                                                       r.========·==·
                                                                                                         USDC SD~Y
                                                                                                                                         :::;::::::::=~
'·'
''
     '·                         The Honorable Victor Marrero                                             DOCUMF',T
t·.
                                United States District Court                                             ELECTRONICALLY FILED
                                Southern District of New York                                            DOC #: ____ ,e__;_,,__,,...·..,..,_ _,___
                                Daniel Patrick Moynihan United States Courthouse
                                500 Pearl Street                                                         DA'lF} ' 1            fJ/1../ ILL;
                                                                                                                           ,_;•:

                                New York, New York 10007                                              l!=:=:::r-    •,I,   -=========-l.I
                                                                                                                                   , •     I




                                        Re:     Lacewell v. Office of the Comptroller of the Currenc.y, 18 Civ, 8377 (VM)

                                Dear Judge Marrero:
         ,.
 ''
                                        This Office represents defendants the Office of the Comptroller of the Currency and
                                Comptroller Joseph M. Otting (together, "OCC") in the above-referenced matter. We write
                                respectfully to request that the Court enter the attached proposed final judgment. Consistent with
                                this Court's authority under Article Ill of the Constitution and traditional equitable principles. the
                                proposed judgment limits the geographic scope of the relief afforded to plaintiff the
                                Superintendent of the New York State Department of Financial Services ("DFS') to New York
,,                              State.
<:'
,·,
     '                                   This case concems DFS's challenge to OCC's decision to accept applications for special
'             ,
                                purpose national bank charters from financial technology (or "fintech") companies that do not
                                accept deposits. See Comp!. (ECF No. l) ~~ 1-2. OCC proposed to accept and consider such
                                applications pursuant to 12 C.F.R. § 5.20(e)(l), the regulation that authorizes the chartering of
                                special purpose national banks. See id 11 24-25, In its decision and order dated May 2, 2019
                                (ECF No, 28 (''Order'')), the Court granted in part and denied in part OCC's motion to dismiss
                                the complaint. Among other things, the Court held that the National Bank Act's "'bu...,;iness of
                                banking' clause, read in the light of its plain language, history, and legislative context,
                                unambiguously requires that, absent a statutory provision to the contrary, only depository
                                institutions are eligible to receive national bank charters from OCC." Order 53.

                                         The parties agree that the Court's order renders the entry of final judgment appropriate.
                                The parties also agree on the majority of the language in the proposed final judgment. But they
                                disagree about the language of Paragraph 2, which concerns the judgment" s scope. As reflected
                                 in the attached proposed judgment, and for the reasons set forth below, the Court should limit its
                                judgment to setting aside § 5.20(e)( I) for ''all fintech applicants seeking a national bank charter
                                thnt do not accept deposits, and that have a nexus to New York State, i.e., applicants that are




"f'               ,,,,
i,·:, .           .
?:'-...
        OCT-07-2013   17:45
                      Case 1:18-cv-08377-VM Document 41 Filed 10/21/19 Page 2 of 8




              chartered in New York or that intend to do business in New York (including through the
              Internet) in a manner that would subject them to regulation by DFS."
1 .
,1                    This limitation on the scope of the Court's judgment is proper for several reasons. At the
              threshold, Article III of the Constitution precludes the granting of relief that extends beyond
              what is necessary to redress a plaintiffs alleged injury. To establlsh Article lI1 standing, a
              plaintiff ''must allege personal injury fairly traceable to the defendant's allegedly unlawful
              conduct and likely to be redressed by the requested relief." DaimlerChry:;ler Corp. v. Cuno, 547
              U.S. 332, 342 (2006) (quotation marks omitted). "[S]tanding is not dispensed in gross: A
              plaintiffs remedy must be tailored to redress the plaintiff's particular injury." Gill v. Whi(ford,
              138 S. Ct. 1916, 1934 (2018) (quotation marks omitted). Accordingly, a court's power under
              Article III "exists only to redress or otherwise to protect against injury to the complaining party,"
              Warth v. Seldin, 422 U.S. 490, 499 (l 975), and the remedies a court orders "should be no more
              burdensome to the defendant than necessary to provide complete relief to the plaintiffs,"
              Califano v. Yamasaki, 442 U.S. 682, 702 (1979),

                      The allegations in the complaint demonstrate that DFS's alleged injuries, and thus any
              remedies to which it is entitled, are limited to New York State. ''DFS is the New York
              governmental agency statutorily charged with the 'enforcement of the [state's] insurance,
               banking and financial services laws."' CompL ~ 16 (quoting N.Y. Fin. Serv. L. § 102).
              Consequently, all of the harms it alleges in its complaint are tethered to its geographically-
              limited regulatory authority. For example, DFS alleges that 1 if OCC were to issue charters to
              non-depository fintech companies, "New York-licensed money transmitters using technologically
              innovative operating platforms could ... escape New York's regulatory requirements," Id. ~ 45
              (emphasis added). Likewise, DFS asserts that OCC's chartering proposal "effectively negates
              New York's strict interest-rate caps and anti-usury laws," thereby allowing fintech companies to
              ''gouge New York borrowers." Id. ~ 46 (emphasis added). DFS further claims that OCC's
              issuance of charters would adversely affect DFS's own operating expenses by removing
              chartered fintech companies from the ambit of the assessmencs levied on financial institutions
              licensed in New York State. Id 1fi 50-51. At bottom, all of DFS's alleged harms stem from its
              bedrock assertion that "OCC's actions pose an insidious threat to the health of New York's
              regulatory environment that seeks to protect New York's markets and consumers." f d. ~ 51
              (emphasis added).

                      This Court's analysis of DFS's Article III standing likewise recognized the limited
              geographic scope of DFS's alleged injuries. The Court observed that "DFS has repeatedly
              couched its concerns about the Fintech Charter Decision in terms of the dual bankjng system"-
              i.e., on the interplay between federal and state banking regulators-and specifically identified
              alleged harms to "New York citizens" and DPS itself as the basis for DFS's standing claims.
              Order 22-23. In concluding that DFS possessed Article ITI standing, the Court asserted that
              "[t]he threats to New York's sovereignty are ... clear.'' Id. at 24 (emphasis added).

                      DFS has therefore only "allege[d] personal injury" from OCC's chartering decision with
              respect to that decision's potential impact on New York. Cuno, 547 U.S. at 342. 1t has not
              asserted, and cannot assert, any "concrete and particularized" ''injury in fact" arising from the
              chartering of a non-depository ftntech company that lacks a nexus to New York State. Lujan v.
              Defenders of Wildlife, 504 U.S. 555, 560 (1992). For example, DFS would not be harmed if
              OCC were to chart.er a non-depository fintech company that is licensed in Hawaii, and that

                                                               2


i,.\'
                OCT-07-2019   17:45                                                                                           P.04/09
                              Case 1:18-cv-08377-VM Document 41 Filed 10/21/19 Page 3 of 8

..,..
  I'
            '
 ,.•'
'J      •

?i·
                      intends to do business only in Hawaii and would not offer its services (through the Internet or
                      otherwise) in New York. Put simply, DFS does not have Article nr standing to challenge
                      charters that have no nexus to New York. Consequently, because this Court may only provide
                      remedies that are "no more burdensome to the defendant than necessary to provide complete
                      relief to the plaintiffs," Califano, 442 U.S. at 702, Article lII requires that the judgment be
                      limited to New York State,

                               The foregoing Article III analysis parallels traditional equitable principles, which
                      likewise establish that remedies should not extend beyond whac is necessary to redress the
                      plaintiff's alleged injuries. See. e.g. Madsen v. Women's Health Ctr .. inc., 512 U.S. 753, 765
                      (1994); Los Angeles Haven Hospice, Inc. v. Sebeliu.s, 638 F.3d 644, 664 (9th Cir. 2011) (holding
                      an agency's regulation facially invalid, but vacating the district court's injunction insofar as it
                      barred the agency from enforcing the reglllation against entities other than the plaintiff); Virginia
                      Society for Human Life, Inc. v. Federal Election Commission, 263 FJd 379, 393 (4th Cir. 2001)
                      (vacating nationwide injunction and holding that "[p Jreventing the [agency] from enforcing [the
                      challenged regulation] against other parties in other circuits does not provide any additional
                      relief to [the plaintiff]"), overruled iJ1 part on other grounds by The Real Truth About Abortion,
                      Inc. v. Federal Election Commission, 681 F.3d 544 (4th Cir. 2012). Indeed, this understanding
                      of the scope of a court's authority is deeply rooted in historical practice. See, e.g., Grupo
                      Mexicano de De.sarro//o S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 318-19 (1999) (court's
                      authority to enter injunctive relief is circumscribed by _the type of relief "trnditionally accorded
                      by courts of equity"); Trump v. Hawaii, 138 S. Ct. 2392, 2427-28 (2018) (Thomas, J.,
                      concurring) (tradition of equity inherited from English law was premised on ''providing equitable
                      relief only to parties" because the fundamental role of a court was to "adjudjcate the rights of
                      individual[s]" before it (quotation marks omitted)).

                               That DFS's claims arise under the Administrative Procedure Act ("APA") does not alter
                      the traditional equitable limitations on the scope of relief. The APA states that in the absence of
                      a special statutory review provision, the proper "form of proceeding'' under the APA is a
                      traditional suit for declaratory or injunctive relief. See 5 U.S.C. § 703. Declaratory and
                      injunctive remedies are equitable in nature. See, e.g., Abbott Laboratories v. Gardner, 387 U.S.
                       136, 148 (1967), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99 (1977).
                      Accordingly, as discussed above, the remedy afforded to DFS should not extend beyond what is
                      necessary to redress its alleged harms. Madsen, 512 U.S. at 765. Further, while the APA
                      provides that unlawful, arbitrary, or capricious agency action may be "set aside," 5 U.S.C.
                      § 706(2), nothing in that provision dictates the scope of that remedy, geographically or
                      otherwise, cf Trump, 138 S. Ct. at 2425 (Thomas, J., concurring) ("No statute expressly grants
                      district courts the power to issue universal injunctions."). lndeed, courts regularly vacate agency
                      actions only in part, tailoring the remedy to match the agency's error. See, e.g., Today'.<; JV. Inc.
                      v. Fed. Transit Admin., 2014 WL 5313943, at *18 (C.D. Cal. Sept. 12, 2014) (vacating agency
                      action in part because "[t]he deficiency . . . was limited"). That approach is particularly
                      appropriate here because, as this Court recognized, the "agency action" that DPS challenges is
                      the application of§ 5.20(e)(l) in a manner that will alleged_ly harm DPS-not the regulation on
                      its face, See Order 6 n.5 (construing DFS's claims "not as a facial challenge to Section
                      5.20(e)(l) in its entirety, but as a challenge only to so much of the Regulation as purports to
                      authorize OCC to issue SPNB charters to non-depository institutions''), Thus, the final agency
                      action that is the proper object of judicial review-and the proper object of the Court's relief-
                      must be ·'some concrete action applying the regulation to the claimant's situation that harms or

                                                                       3
           OCT-07-2019   17:45                                                                                           P.05/09
    I,'                  Case 1:18-cv-08377-VM Document 41 Filed 10/21/19 Page 4 of 8
    '· :



                 threatens to hann him." Lujan v. Nat'! Wildlife Federation, 497 U.S. 871, 891 (1990). The
                 concrete action applying§ 5,20(e)(l) in a manner that harms DPS could only be OCC's granting
                 of a charter to a non-depository fintech company with a nexus to New York State. Accordingly,
                 prohibiting that action should be the extent of the Court's relief.

                          OCC's proposed geographic limitation on the scope of the judgment is also necessary to
                 presel.v'e the: ability of other courts to consider this same legal issue. The Supreme Court has
                 explicitly affirmed the importance of allowing for multiple lower court opinions, particularly
                 where the government is involved: "[g]overnment litigation frequently involves legal questions
                 of substantial public importance," and allowing one court to issue a definitive ruling against the
                 government in such cases "would substantially thwart the development of important questions of
                 law by freezing the first final decision rendered on a particular legal issue." United States v.
                 Mendoza, 464 U.S. 154, 160 (1984); see also Arizona v. Evans, 514 U.S. l, 23 n.1 (1995)
                 (Ginsburg, J., dissenting) ("We have in many instances recognized that when frontier legal
                 problems are presented, periods of 'percolation' in, and diverse opinions from, state and federal
                 appellate courts may yield a better infonned and more enduring final pronouncement by this
                 Court.''); Virginia Society for Human Life, 263 F.3d at 394 (r~jecting nationwide injunction
                 because it "preclud[ed] other circuits from ruling''), Indeed, in cases involving the government,
                 a judgment that extends beyond a plaintiff's alleged injuries to cover all potential plaintiffs
                 nationwide would undermine the Supreme Court's instruction "that nonmutual offensive
                 collateral estoppel simply does not apply against the govemment''-that is, that non-parties to an
                 adverse decision against the government may not invoke the decision to preclude the government
                 from continuing to defend the issue in subsequent litigation. Mendoza, 464 U.S. at 162. Instead,
                 such nationwide judgments would create a "one-way-ratchet" under which a prevailing party
                 could obtain relief on behalf of all others, but a victory for the government would not preclude
                 other potential plaintiffs from ''run[ning] off to the 93 other district courts for more bites at the
                 apple,': City o.f Chicago v. Sessions, 888 F Jd 272, 298 (7th Cir. 20 l 8) (Manion, J., djssenting in
                 part), reh 'g granted in part and vacated in part hy City of Chicago v. Sessions, No, 17-2991,
                 2018 WL 4268817 (7th Cir. Aug. 10, 2018).
•',·
                          These important concerns are plainly implicated here, because the Conference of State
                 Bank Supervisors (''CSBS''}-"the nationwide organization of financial regulators from all SO
                 U.S. states, the District of Columbia, Guam, Puerto Rico, American Samoa, and the U.S. Virgin
                 Islands'' (https://www.csbs.org/}-has challenged precisely the same OCC chartering proposal in
~   :
                 the U.S. District Court for the District of Columbia. In a memorandum opinion issued four
                 months after this Court's order 1 the district court held that CSBS lacked standing and its claims
                 were unripe. Conference of State Bank Supervisors v. Office o,fthe Comptroller of the Currency,
                 No. 18-cv-2449 (DLF), 2019 WL 4194541, at *1-*3 (D.D.C. Sept. 3, 2019). In doing so, the
                 district court noted, and respectfully disagreed with, this Court's order. See id. at *1 n,2. But if
                 this Court were to enter a nationwide judgment, it would effectively nullify the D.C. district
                 court's ruling by granting CSBS and all of its member regulators the ultimate relief they seek,
                 despite a finding by a coordinate court that they lacked standing even to bring their claims, and
                 despite the fact that DPS-by virtue of its geographically-limited regulatory authority. and by the
                 express terms of its own complaint--only alleges harms with a nexus to New York.

                         FinaUy, entl)' of OCC's proposed judgment does not present any practical problems for
                 either DFS or the Court. Applicants for a special purpose national bank charter are required to
                 give public notice of their applications. see 12 C.F.R. § 5.8(a), which is followed by a public

                                                                  4
                    OCT-07-2019        17:45                                                                                   P.06/09
   ..,,,
   {:',·            .~   ~,   ~
                                      Case 1:18-cv-08377-VM Document 41 Filed 10/21/19 Page 5 of 8
   1'1'
       .,.,,,




   :<.'                       comment period, see 12 C.F.R. § 5.10. OCC has also committed to notifying CSBS (of which
                              DFS is a member) if a company submits an application for a non-deposit bank charter pursuant
                              to 12 C.F.R. § 5.20(e)(l). CSBS, 2019 WL 419541, at *3. Furthennore, the chartering
                              application process involves multiple phases and would typically occur over the course of
                              months. See, e.g., id. ("based on CSBS's own contention, the median processing time between
                              the OCC receiving and finally approving a charter application is 162 days; the average is even
                              higher at 21 S days"); Declaration of Stephen A. Lybarger, dated Feb. 25, 2019 (ECF No. 22)
                              ~~ 10-20 (describing application process).    Accordingly, DFS would have notice and an
                              opportunity to be heard in the event it believed that OCC was improperly considering an
  ,\
                              application with a nexus to New York State.

                                      For the foregoing reasons, the Court should enter the attached proposed judgment,
                              limiting the geographic scope of DFS's relief to New York State. We thank the Court for its
                              consideration of this letter.


                                                                                  Respectfully submitted,
 ''
 ,,,
                                                                                  GEOFFREY S. BERMAN
                                                                                 United States Attorney for the
                                                                                 Southern District of New York
,1,,

·"                                                                        By:      /s/ Christopher Connolly
                                                                                 CHRISTOPHER CONNOLLY
                                                                                 Assistant United States Attorney
       ,,                                                                        86 Chambers Street, 3rd Floor
 ''
   ,,                                                                            New York, New York 10007
                                                                                 Tel: (212) 637-2761
                                                                                 Fax: (212) 637-2786
                                                                                 E-mail: christopher.connolly@usdoj.gov
 ,,,            .
.,,,,.          '

~/,.
1..-,.,                       Attachment (proposed final judgment)
     "
''

                              cc:   Plaintiff's counsel (by e-mail)
  ,·
(:.




                                                                                                                                -·/




                                                                       SO ORDERED.

                                                                       (!-r?-/f
                                                                           DATE
                                                                                    1




                                                                           5
                       OCT-07-2019       17=46
                                         Case 1:18-cv-08377-VM Document 41 Filed 10/21/19 Page 6 of 8




                             UNITED STATES DISTRICT COURT
     \,                      FOR THE SOUTHERN D[STRICT OF NEW YORK


                              LINDA A. LACEWELL, in her official
                              capacity as Acting Superintendent of the New
                              York State Department of Financial Services,
,,
 ,',
                                     Plaintiff,                                                       18 Civ. 8377 (VM)
 \.                                         V.
     '
                              OFFICE OF THE COMPTROLLER OF
!'                            THE CURRENCY and JOSEPH M. OTTING,
                              in his official capacity as U,S, Comptroller
                              of the Currency,
 '
 ~I •




                                     Defendants.


                                                            [Proposed) FINAL .TT7DGMENT

                                     WHEREAS, on September 14, 2018, plaintiff the Superintendent of the New York State
  '.
,1·,,


                             Department of Financial Services ("DFS") 1 commenced this action against defendants the Office

                             of the Comptroller of the Currency and Comptroller Joseph M. Otting (together, "OCC"),

                             challenging OCC's decision to accept applications for special-purpose national bank charters
, ..
                             from financial technology (or ''fintech'') companies, including fintech companies that do not
,, .
  .,                         accept deposits;
     ,  .
·1"1


                                     WHEREAS, on February 26, 2019, OCC moved to dismiss DFS's Complaint (ECF Nos.

                             20-22); on March 19, 2019, DFS opposed the motion to dismiss (ECF No. 25)~ and on March 26,
,.·•,
                             2019, OCC filed a reply brief in support of its motion (ECF No. 26);




  .,
,,,.
                                           On May 31, 2019, in accordance with Federal Rule of Civil Procedure 25(d),
                             Superintendent of DFS Linda A. Lacewell was substituted as the plaintiff in this matter. (ECF
                             No, 31 ).


r~~
 ~~
             . 1:
            ,:).   "
(\''

\,:,·.;
                              OCT-07-2019    17:45                                                                                           P.08/09
                                             Case 1:18-cv-08377-VM Document 41 Filed 10/21/19 Page 7 of 8
    r·. ),,
              "
                          ,
    1.\ I             •   '
    .,            \

    ,:,\''
    I
     ,,-~t
    :(j;:
                                            WHEREAS, in a decision and order dated May 2, 2019 (ECF No. 28), this Court denied
        "
                                    OCC's motion to dismiss in part, holding that the National Bank Act's '"business of banking'

                                    clause, read in the light of its plain language, history, and legislative context, unambiguously

                                    requires that, absent a statutory provision to the contrary, only depository institutions are eligible

     ,.,.                           to receive national bank charters from OCC":

                                            WHEREAS, the parties have conferred and agree that the Court's May 2, 2019, order

                                    resolves the substantive legal issues in this matter and renders the entry of final judgment
I

         '                          appropriate; and

                                            WHEREAS, notwithstanding its agreement that entry of final judgment is appropriate at
     '',.'



,,,'
                                    this time, OCC expressly reserves its appellate rights in this matter;

                                            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
,,
\            ·.
    ... ,..
,.                                          l.       For the reasons set forth in the Court's May 2, 2019, order, the Clerk of the Court

-;,                                 is directed to enter final judgment in favor of plaintiff DFS, and co close this case;

                                            2.       OCC's regulation, 5 C.F.R. § 5.20(e)(l)(i), is set aside with respect to all fintech

                                    applicants seeking a national bank charter that do not accept deposits, and that have a nexus to

                                    New York State, i.e., applicants that are chartered in New York or that intend t0 do business in
,,
'••                                 New York (including through the Internet) in a manner that would subject them to regulation by

                                    DPS;
\       ·:
                                            3.       Each party shall bear its own fees and costs in this action.




                                                                                       2
                  OCT-07-2019   17=46                                                             P.09/09
     'I
             ,.                 Case 1:18-cv-08377-VM Document 41 Filed 10/21/19 Page 8 of 8



    '
     ''I


                        Dated: New York, New York
                                                2019


                        SO ORDERED.

         ,,
          ,:
                        HON. VICTOR MARRERO
                        United States District Judge




    .,
    ,
    rI .
        ,,




    ',·'
~
    .
     ..      '
'    ~~;: .
    ~ ' '

!••/
    •I
,,,




,\,
,,,


,,,
·"




                                                             3


                                                                                               TOTAL P.09
